Motion Denied; Appeal Dismissed and Memorandum Opinion filed August
10, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00244-CV

                  IN THE INTEREST OF C.B.B., A CHILD

                   On Appeal from the 461st District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 84473-F

                         MEMORANDUM OPINION

      This is an attempted appeal from the denial of a motion to modify a
temporary order pursuant to Family Code section 156.006. See Tex. Fam. Code
Ann. § 156.006. Generally, appeals may be taken only from final judgments.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not
dispose of all pending parties and claims, the orders remain interlocutory and
unappealable until final judgment is rendered unless a statutory exception applies.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
Temporary orders, rendered while a motion to modify in a suit affecting the
parent-child relationship is pending, are interlocutory and there is no statutory
provision for appeal of these orders. In re Ostrofsky, 112 S.W.3d 925, 928 (Tex.
App.—Houston [14th Dist.] 2003, no pet.).

      On July 6, 2021, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before July 16,
2021. See Tex. R. App. P. 42.3(a). In response, appellant filed a motion to abate
this appeal until final orders are rendered. The motion is denied and we dismiss the
appeal for want of jurisdiction.


                                   PER CURIAM


Panel consists of Justices Wise, Jewell, and Spain.




                                         2